Citation Nr: 1627873	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-19 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a sleep disorder, to include a primary snoring disorder, circadian rhythm sleep disorder, and insomnia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to January 2009. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, on brokerage for the Anchorage, Alaska, RO, which retains jurisdiction of the claim. 

In July 2012, the Veteran testified at a travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed with the Board.  A transcript of the hearing is of record.  An April 2016 letter informed the Veteran that the VLJ who had held the hearing had left the Board and provided the Veteran the opportunity to have another hearing before a different VLJ.  The Veteran responded in May 2016 indicating that he did not wish to appear at another Board hearing and to consider his case on the evidence of record.  Thus, the Board will proceed with the adjudication of the Veteran's claim.  


FINDING OF FACT

The Veteran's current sleep disorder had its onset in active service and has persisted since his separation from service.  


CONCLUSION OF LAW

Service connection for a sleep disorder, to include a primary snoring disorder, circadian rhythm disorder, and insomnia is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

II.  Sleep Disorder 

In an October 2001 enlistment examination the Veteran reported he was neurologically normal.  In an October 2001 enlistment report of medical history the Veteran indicated he had not had any dizziness, fainting spells, or frequent trouble sleeping.    

A January 2008 STR showed the Veteran's complaints of a sleep difficulties and a diagnosis of circadian rhythm sleep disorder for which the Veteran was prescribed medication.  In an April 2008 post deployment health reassessment the Veteran continued to report problems sleeping and feeling tired after sleeping.  A May 2008 STR showed a diagnosis of insomnia, for which the Veteran was prescribed medication.  September and October 2008 STRs showed the Veteran continued to have difficulty sleeping. 

In an October 2008 separation report of medical assessment the Veteran reported sleeping problems.  

Following his separation from service the Veteran received VA treatment for his sleep disorder.  The Veteran's VA treatment records show repeated complaints of difficulty sleeping.  A December 2009 VA treatment record showed the Veteran complained of difficulty with sleeping, including nightmares, loud snoring, falling asleep during the day, and not knowing he was sleeping.

A January 2010 VA treatment record indicated that the Veteran had complained of sleep difficulties but that he stated that "the sleep issues that caused his referral, limited sleep for a week or two at a time, and then excessive sleeping for a week or two; have resolved and that his current sleep pattern is normal.  He occasionally has difficulty getting to sleep, but this is not bothersome and he states that he does not need assistance at this time."  The Board notes that while the Veteran stated that his sleep pattern was normal he was taking medication to help him sleep.  Additionally, despite the medication the Veteran still experienced occasional difficulty getting to sleep, which showed that the Veteran was still experiencing sleep difficulties.    

The Veteran was provided with a February 2010 sleep study.  The Veteran reported at least a five year history of disruptive sleep.  The Veteran reported restlessness in his legs, night sweats, shortness of breath, loud snoring, and apneas.  The sleep study showed, "This [Veteran] does not demonstrate obstructive sleep apnea syndrome; however, there are significant sleep disruptions secondary to respiratory issues.  The [Veteran] does snore loudly throughout the night and as a result has a slightly elevated arousal index associated with this.  Most of these arousals are related to snoring or respiratory effort related arousals."  The physician who performed the sleep study diagnosed the Veteran with primary snoring and also noted, "The [Veteran] had a very prolonged sleep onset raising the possibility of a possible circadian rhythm disorder." 

The Veteran was provided with a March 2010 general VA medical examination.  The Veteran reported sleep problems which began in service.  The examination revealed some sleep apnea symptoms including spontaneous pneumothorax; asthma; bronchiectasis, however, the VA examiner found that the Veteran did not demonstrate obstructive sleep apnea syndrome.  The examiner noted a diagnosis of primary snoring disorder and resolved bronchitis.  

The Veteran was afforded an April 2010 VA examination in connection with a claim for posttraumatic stress disorder (PTSD).  The Veteran reported that he was sometimes unable to go to sleep or he would wake up frequently.  The Veteran noted these episodes of difficult sleep would last for several days in a row.  The examiner noted the Veteran had a sleep impairment including middle insomnia occurring on an episodic basis.

In April and March 2011 VA treatment records it was noted that the Veteran was experiencing insomnia.  The Veteran reported that his insomnia began in service. 

In response to a June 2014 Board remand a September 2014 VA addendum opinion was provided.  The VA opinion provider noted that the opinion had been requested for "Sleep Apnea/Respiratory" and concluded "the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The rationale provided by the VA opinion provider was that some of the Veteran's sleep issues could be due to pain and noted that a sleep study was performed and ruled out sleep apnea but did show "heroic snoring."  The opinion provider noted that snoring on its own is not an indicator of sleep apnea adding that the Veteran had some sleep issues but had "been proven to not have sleep apnea.  Snoring onset is unknown but has not been linked to any obstructive event."  

In response to a March 2015 Board remand an additional VA addendum opinion was provided in June 2015.  The VA opinion provider noted the examination was for the condition of sleep apnea and concluded, "The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The opinion provider noted the evidence of record including the Veteran's statements and in-service treatment for insomnia.  The examiner also noted the Veteran was diagnosed with primary snoring in February 2010 and insomnia in 2011.  The opinion provider noted that there were no records of treatment for a sleep disorder from 2012 to 2015.  The opinion provider concluded "no evidence of chronic condition has been found."

The Board finds both the September 2014 and June 2015 VA addendum opinions inadequate as neither provided an adequate rationale.  The September 2014 addendum opinion provider failed to address the Veteran's diagnoses of a primary snoring disorder, circadian rhythm disorder, or insomnia.  Additionally, the September 2014 opinion provider failed to address the Veteran's lay statements describing an in-service onset of sleep difficulties.  The June 2015 VA opinion provider indicated the "condition claimed" was less likely than not incurred in or caused by the Veteran's active service, but failed to address what claimed condition he was referencing.  Additionally, the June 2015 VA medical opinion failed to explain why despite the diagnoses of primary snoring disorder and insomnia he found no evidence of a chronic condition.  Moreover, the June 2015 VA opinion provider did not address the Veteran's lay statements, specifically including the Veteran's July 2011 VA Form 9, where he indicated that his sleep problems had been chronic.  Thus, the VA opinions are not probative evidence which weigh against the Veteran's claim.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998) (the most probative value of a medical opinion comes from its reasoning).    

The Veteran has provided lay testimony which demonstrates a nexus between his current sleep disorder and in-service sleep disorder.  The Veteran has repeatedly and consistently stated his sleep difficulties began in service and have continued since then.  See January 2010 Claim, July 2011 VA Form 9, and July 2012 travel Board hearing testimony.  The Veteran submitted an August 2010 notice of disagreement, where he stated that he has insomnia and could only sleep for 45 minutes at a time.  The Board finds the Veteran credible in regard to his repeated and consistent accounts that he began experiencing a sleep disorder during his active service which has continued since then.  

Additionally, the Veteran submitted lay statements from his mother and partner.  The Veteran's mother provided a May 2010 statement, which indicated when the Veteran moved home in March 2010 she would find him still awake at 6am, indicating that he had never fallen asleep the night before.  In a June 2010 statement, the Veteran's partner indicated she had been in a relationship with the Veteran since 2005 and witnessed the Veteran's strange sleep patterns, such as the Veteran waking up disoriented.  Lay persons are competent to testify to matters of which they have firsthand knowledge (i.e., seeing the Veteran awake at 6am and the Veteran's disorientation upon waking).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's mother's and partner's lay statements are competent credible evidence of the Veteran's post service sleeping difficulties.  

Thus, when weighing the credible and competent evidence of record, the Board finds that the medical evidence does not sufficiently rule out the possibility of a sleep disorder to include primary snoring disorder, circadian rhythm disorder, and insomnia was incurred in service.  Certainly, the testimony submitted on the Veteran's behalf supports his claim.  Accordingly, the Board finds that in resolving all benefit of the doubt in favor of the Veteran, service connection for a sleep disorder to include a primary snoring disorder, circadian rhythm disorder, and insomnia is warranted.  In this case, there is evidence of a current disability, and an in-service disability, the Veteran, his mother, and partner have provided competent and credible testimony of continuity of symptomatology since service.  Accordingly, service connection for a sleep disorder to include a primary snoring disorder, circadian rhythm disorder, and insomnia is granted.



ORDER

Entitlement to service connection for a sleep disorder to include a primary snoring disorder, circadian rhythm disorder, and insomnia is granted.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


